DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.
In the Remark, applicant argued on pages 7,8 that Lunttila does not teach a first HARQ feedback ( deferred from an initial timing) and second HARQ feedback are transmitted in the same first timing; wherein the first HARQ feedback is positioned after the position of the second HARQ feedback.
According to the specification described on par[0201,0211] the first timing that is used to transmit the first HARQ feedback and second HARQ feedback include “one or more symbols within a slot”. This clearly indicates that the claimed “ first timing” represents “a time period or a TTI” wherein the first HARQ feedback is positioned in a order after the second HARQ feedback position” as being claimed. 
Examiner has relied on the teaching of Lunttila et al. shown in fig.6 par[0055-0056] wherein a UE is scheduled to receive DL data PDSCH on subframes 1 and 4. The UE, rather than transmitting ACK/NACKs on uplink subframe 5 (an initial timing), delays a specific acknowledgement feedback transmission to N+6 ( the first timing) which is later than the  minimum feedback transmission timing N+4 in order to avoid ACK collisions (defer HARQ from initial timing to first timing to position one first HARQ feedback is position in an ordered after one or more second positions of the one or more second HARQ feedbacks based on the feedback deferred).
Examiner notes that both of the first HARQ feedback and the second HARQ feedback are not transmitted at the same time, but they are transmitted within a time period called “the first timing” in the claim; wherein the first HARQW feedback is positioned/transmitted after the second HARQ feedback. 
Applicant further argued on pagesd 8,9,10 that Zhang does not disclose defer the first HARQ feedback from the initial timing to the first timing based on the initial timing overlapping with downlink symbols. 
Examiner does not agree because Zhang discloses a first sub-codebook is used to feedback a HARQ corresponding to the PDSCH of the last X time slots (an initial time of the first HARQ); and a second sub-codebook is used to feedback a HARQ corresponding to a current slot (a first time of second HARQ; see para[0038]). It is learned from DCI received from the base station that the HARQ corresponding to the PDSCH of the last X time slots is fed back in another time slot (defer the first HARQ from the initial timing to the first timing) because the processing of PDSCH of the PDSCH of the time slot in the HARQ feedback can not be completed (see par[0041-0043] defer the first HARQ feedback from the initial timing to the first timing based on the initial timing overlapping with downlink symbols).       
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang
(US Pub.2021/0359796) in view of Lunttila et al. (US Pub.2020/0304248).
In claims 1,9,17, Zhang discloses a method comprising: determining, by a wireless
device: an initial timing of a first hybrid automatic repeat request (HARQ) feedback (see
par[0035-0038] a UE receives PDSCH from a BS to configure HARQ feedback timing
during X previous slots of a previous COT 1 shown in fig.2 ); and a first timing of one or more second HARQ feedbacks (see par0038] the UE is also configured with another HARQ corresponding to a slot in the current COT2); determining to defer the first HARQ feedback from the initial timing to the first timing based on the initial timing overlapping with one or more downlink symbols ( see par[0039-0043] the UE reports the HARQ corresponding to the last x slots in another slot because during the generation of the HARQ codebook, it is detected that the processing of PDSCH of the time slot in the HARQ feedback time cannot be completed (initial timing overlaps with downlink symbols)); transmitting, in the first timing, a HARQ feedback codebook comprising the first HARQ feedback and the one or more second HARQ feedbacks (see par[0038,0046] the UE arranges the first sub-codebook carrying the first HARQ and the second sub- codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
Zhang does not disclose the first HARQ feedback is position in an ordered after one or more second positions of the one or more second HARQ feedbacks based on the feedback deferred.
Examiner notes that the claimed limitation does not clearly indicate whether “the initial timing or the first timing” is occurring first. Therefore, examiner relies on Lunttila et al. to discloses in fig.6 par[0055-0056] a UE is scheduled to receive DL data PDSCH on subframes 1 and 4. The UE, rather than transmitting ACK/NACKs on uplink subframe 5, delays a specific acknowledgement feedback transmission to N+6 which is later than the 

minimum feedback transmission timing N+4 in order to avoid ACK collisions (defer HARQ from initial timing to first timing to position one first HARQ feedback is position
in an ordered after one or more second positions of the one or more second HARQ feedbacks based on the feedback deferred).
Therefore, It is obvious to one skilled in the art before the filing date of the claimed invention to combine the teaching by Lunttila with that of Zhang to position the deferred HARQ after the Non-deferred HARQ to acknowledge priority data first.
In claims 2,10,18 Zhang discloses the first timing does not comprise a downlink symbol (see par[0034-0035] the Ue is configured to receive PDSCH in previous slot ( downlink symbols in initial slot) of COT 1. There is no indication that PDSCH is received at slot in COT2).
In claims 3,11,19 Zhang discloses wherein the one or more second HARQ feedbacks are not deferred (see par[0038,0044] second sub-codebook is used to feedback HARQ corresponding to a slot in the current COT 2).
In claims 4,12 Zhang discloses determining a first order of one or more first HARQ feedbacks in the HARQ feedback codebook (see par[0038,0046] the UE arranges the first sub-codebook carrying the first HARQ and the second sub-codebook carrying the second HARQ in an order time sequence that the base station would process the first sub-codebook, and then processes the second sub-codebook), wherein the one or more first HARQ feedbacks are deferred from one or more initial timings to the first timing (see par[0039-0042] the UE reports the HARQ corresponding to the last x slots (initial timing) in another slot (first timing)).
In claims 8,16,20 Zhang discloses the first position is after the one or more second positions further based on the one or more second HARQ feedbacks being scheduled for initial transmission in the first timing (see par[0038] the sub-codebook is used to feedback HARQ corresponds to a slot (first timing) in current COT2).
In claims 5,13 Zhang discloses one or more first positions, of the one or more first HARQ feedbacks in the HARQ feedback codebook, are based on the first order ( see para[0046- 0047] UE arranges the first sub-codebook carrying the first HARQ followed by the second sub-codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
In claims 6,14 Zhang discloses the one or more first HARQ feedbacks are appended to the one or more second HARQ feedbacks (see para[0047] UE sets the first sub-codebook carrying the first HARQ before the second sub-codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
In claims 7,15 Zhang does not determining a second order of the one or more second HARQ feedbacks, wherein the one or more second positions are based on the second order. Lunttila et al. to discloses in fig.6 par[0055-0056] a UE is scheduled to receive DL data PDSCH on subframes 1 and 4. The UE, rather than transmitting ACK/NACKs on uplink subframe 5, delays a specific acknowledgement feedback
transmission to N+6 which is later than the minimum feedback transmission timing N+4
to avoid ACK collisions (determining second order of one or more second HARQ feedbacks). Therefore, it would have been obvious to one skilled in the art before
the effective filing date of the claimed invention to combine the teaching of Lunttila et
al. with that of Zhang to arrange a second order of second HARQs corresponding to cell
indexes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413